In the United States Court of Federal Claims
                                 OFFICE OF SPECIAL MASTERS
                                          No. 17-1178V
                                   Filed: December 11, 2018
                                        UNPUBLISHED


    THERESA ANDERSON,

                        Petitioner,
    v.                                                       Special Processing Unit (SPU); Joint
                                                             Stipulation on Damages; Influenza
    SECRETARY OF HEALTH                                      (Flu) Vaccine; Shoulder Injury
    AND HUMAN SERVICES,                                      Related to Vaccine Administration
                                                             (SIRVA)
                       Respondent.


Bruce William Slane, Law Office, White Plains, NY, for petitioner.
Glenn Alexander MacLeod, U.S. Department of Justice, Washington, DC, for
respondent.

                              DECISION ON JOINT STIPULATION1

Dorsey, Chief Special Master:

        On August 31, 2017, Theresa Anderson (“petitioner”) filed a petition for
compensation under the National Vaccine Injury Compensation Program, 42 U.S.C.
§300aa-10, et seq.,2 (the “Vaccine Act”). Petitioner alleges that she suffered a left
shoulder injury related to vaccine administration (“SIRVA”), including a left rotator cuff
tear, tendinopathy, partial tears of the supraspinatus tendon, a partial laminating tear
within the infraspinatus muscle and tendon, left shoulder impingement syndrome, and
bursitis of the left shoulder, as a consequence of an influenza (“flu”) vaccine she
received on or about September 4, 2016. Petition at 1; Stipulation, filed December 11,
2018, at ¶ 4. Petitioner further alleges that she suffered the residual effects of this injury
for more than six months. Petition at 4; Stipulation at ¶ 4. “Respondent denies that the

1
  The undersigned intends to post this decision on the United States Court of Federal Claims' website.
This means the decision will be available to anyone with access to the internet. In accordance with
Vaccine Rule 18(b), petitioner has 14 days to identify and move to redact medical or other information,
the disclosure of which would constitute an unwarranted invasion of privacy. If, upon review, the
undersigned agrees that the identified material fits within this definition, the undersigned will redact such
material from public access. Because this unpublished decision contains a reasoned explanation for the
action in this case, undersigned is required to post it on the United States Court of Federal Claims'
website in accordance with the E-Government Act of 2002. 44 U.S.C. § 3501 note (2012) (Federal
Management and Promotion of Electronic Government Services).
2
 National Childhood Vaccine Injury Act of 1986, Pub. L. No. 99-660, 100 Stat. 3755. Hereinafter, for
ease of citation, all “§” references to the Vaccine Act will be to the pertinent subparagraph of 42 U.S.C. §
300aa (2012).
flu vaccine caused petitioner’s alleged left shoulder injuries, or any other injury, and
further denies that her current disabilities are a sequela of a vaccine-related injury.”
Stipulation at ¶ 6.

       Nevertheless, on December 11, 2018, the parties filed the attached joint
stipulation, stating that a decision should be entered awarding compensation. The
undersigned finds the stipulation reasonable and adopts it as the decision of the Court
in awarding damages, on the terms set forth therein.

     Pursuant to the terms stated in the attached Stipulation, the undersigned
awards the following compensation:

        a. A lump sum of $460.51, which amount represents reimbursement for a
           lien for services provided to petitioner, in the form of a check payable
           jointly to petitioner and

                                 DC Treasurer
                                 Department of Health Care Finance – TPL Section
                                 441 4th Street NW – Suite 1000 S
                                 Washington, DC 20001

        Petitioner agrees to endorse this payment to the District of Columbia; and

        b. A lump sum of $40,000.00, which amount represents compensation for
           all remaining elements of damages available to petitioner in the form of
           a check payable to petitioner. Stipulation at ¶ 8. This amount represents
           compensation for all items of damages that would be available under § 15(a).
           Id.

       The undersigned approves the requested amount for petitioner’s compensation.
In the absence of a motion for review filed pursuant to RCFC Appendix B, the clerk of
the court is directed to enter judgment in accordance with this decision.3

IT IS SO ORDERED.

                                          s/Nora Beth Dorsey
                                          Nora Beth Dorsey
                                          Chief Special Master




3
  Pursuant to Vaccine Rule 11(a), entry of judgment can be expedited by the parties’ joint filing of notice
renouncing the right to seek review.

                                                      2